Evans-WD v. State                                                   















IN THE
TENTH COURT OF APPEALS
 

No. 10-96-194-CR

     WILLIAM DARRYL EVANS,
                                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                                              Appellee
 

From the 54th District Court
McLennan County, Texas
Trial Court # 95-416-C
                                                                                                    

MEMORANDUM OPINION
                                                                                                    

      William Darryl Evans pleaded guilty to sexual assault in exchange for a ten year sentence,
probated for ten years, and a $500 fine in October 1995.  Tex. Penal Code Ann. § 22.011
(Vernon 1994 & Supp. 1997).  He failed to abide by the terms and conditions of his community
supervision and the court revoked his probation in August 1996, imposing the originally assessed
ten years' incarceration.  Although he appealed, on November 5, 1996 he filed a motion to dismiss
the cause.  In the relevant part, Rule 59 of the Texas Rules of Appellate Procedure states:
(b)  Criminal Cases.  The appeal may be dismissed if the appellant withdraws his notice
of appeal at any time prior to the decision of the appellate court.  The withdrawal shall
be in writing signed by the appellant and his counsel and filed in duplicate with the clerk
of the court of appeals in which the appeal is pending[.]
Tex. R. App. P. 59(b).
      We have not issued a decision in this appeal.  The motion is signed personally by Evans, as
required by the rule, and signed and sworn to by his attorney.  Thus, the motion is granted.
      Evans' appeal is dismissed.

                                                                               PER CURIAM

Before   Chief Justice Davis,
            Justice Cummings, and
            Justice Vance
Appeal dismissed on appellant's motion 
Opinion delivered and filed November 20, 1996
Do not publish